DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-24, 26-34, 36, 38-40 are pending in this application.
Claims 21-24, 26-30, 36, 38 and 39 are amended.
Claims 1-20, 25, 35, 37 are cancelled.
Allowable Subject Matter
Claims 21-24, 26-34, 36, 38-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 21, the prior art of record in combination does not disclose the limitation: A voltage regulator circuit comprising: switch circuitry having a voltage input, a regulated output, and a switch input; feedback circuitry having a feedback input, a reference input, a controller input, and a driver output, the feedback input coupled to the regulated output; gate driver circuitry having a driver input coupled to the driver output and having a switch output coupled to the switch input; and controller circuitry having a controller output coupled to the controller input, the controller circuitry including sampling circuitry and evaluator circuitry, the sampling circuitry coupled to the regulated output, the evaluator circuitry configured to: determine a first slope of an output voltage signal at the regulated output in a first time period; determine a second slope of the output voltage signal in a second time period after the first time period, in which the second slope greater than the first slope; and determine an output capacitance based on the first and second slopes. Claims 22-24, 26-30 are allowed based on their dependency on claim 21.
Regarding claim 31, the prior art of record in combination does not disclose the limitation: A process for starting a voltage regulator comprising: receiving a reference voltage at an input of feedback circuitry of the voltage regulator, the reference voltage having a first stage and having a second stage after the first stage, the reference voltage in the first stage having a first slope that increases linearly, the reference voltage in the second stage having a second slope that increases linearly, the second slope increasing over the first slope, the feedback circuitry producing a feedback signal that follows the reference voltage; operating switch circuitry based on the feedback signal to regulate an output current and an output voltage, the operating including regulating the output voltage to have different output voltage slopes in the respective stages; measuring the slopes of the output voltages in the respective stages; and calculating a change in output capacitance based on the measured slopes of the output voltages for the respective stages and calculating an output resistance and the output capacitance with capacitance equations associated with the respective stages. Claims 32-34 are allowed based on their dependency on claim 31.
Regarding claim 36, the prior art of record in combination does not disclose the limitation: An integrated circuit comprising: compensation circuitry having a regulated voltage input, having a reference voltage input, and having an error voltage output; ramp generator circuitry having a ramp output; comparator circuitry having a first input coupled to the error voltage output and coupled to the ramp output, having an inductor current input, and having a comparison output; and controller circuitry having an input coupled to the inductor current a driver output, the controller circuitry including sampling circuitry and evaluator circuitry, the sampling circuitry coupled to the regulated voltage input, the evaluator circuitry configured to: determine a first slope of an output voltage signal at a regulated voltage output in a first time period; determine a second slope of the output voltage signal in a second time period after the first time period, in which the second slope greater than the first slope; and determine an output capacitance based on the first and second slopes. Claims 38-39 and 40 are allowed based on their dependency on claim 36.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644. The examiner can normally be reached M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BART ILIYA/Examiner, Art Unit 2839                                                                                                                                                                                                        

	/THIENVU V TRAN/                                                 Supervisory Patent Examiner, Art Unit 2839